DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 03/12/2021.
Claims 1, 3-6, 13, 15-26 are pending and examined.
Claims 7, 9-12 are cancelled.
Claims 19-26 are new claims.
The amendment to specification filed on 03/12/2021 is accepted.
Response to Arguments
Applicant's arguments filed on 03/12/2021 have been fully considered but they are moot in light of new grounds of rejection with a new reference applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 13, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alur et al. (US PGPUB 2005/0015641) hereinafter Alur, in view of Frenkel et al. (US PGPUB 2014/0149696) hereinafter Frenkel, in view of Basak et al. (US PGPUB 2008/0033991) hereinafter Basak, in view of Dhanalakoti et al. (US PGPUB 2013/0262925) hereinafter Dhanalakoti.

a method comprising: running an analytic process to learn resource utilization patterns of a system; determining an opportunistic window of reduced resource utilization based on the resource utilization patterns;  and scheduling backup for the system during the opportunistic window” (abstract; Fig. 5; paragraphs [0076][0079]-[0081]; determine an optimal backup schedule by establishing a resource utilization model, then monitoring changes in the system environment (software and hardware), resource utilization, and workload (using measured number of previous runs in the application environment) to revise the existing model to arrive an optimal backup schedule, which optimizes system resources; the optimal backup schedule also meets constraints such as blocked windows of operation and allowable consumption of resources, i.e. the backup is scheduled between the blocked windows of operations, and when there are enough system resources available).
While Alur discloses determining a backup schedule of a computer system, Alur does not explicitly disclose backing up a system comprised of a set of virtual machines monitored by a hypervisor. However, Frenkel discloses the above (paragraphs [0014][0020][0025]; a set of virtual machines managed by a hypervisor, performance metrics including resource usages are collected for the set of virtual machines, and snapshots (backups) of the virtual machines are scheduled). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alu and Frenkel to determine an optimal backup schedule for a set of virtual machines managed by a hypervisor, to optimize resource utilization of the system while ensuring a good quality of services.
While Alur discloses determining an opportunistic window of reduced resource utilization, Alur does not explicitly teach “training a machine learning model to predict an opportunistic window of reduced resource utilization based on the resource utilization patterns”. However, Basak suggests “training a machine learning model to predict an opportunistic window of reduced resource utilization based on the resource utilization patterns” (claims 1 and 6, paragraphs [0052][0054]0063]; collect 
Alur in combination with Frenkel further suggest “scheduling backup for the set of virtual machines further comprises determining a fault tolerant capability of a data management and storage (DMS) cluster” (Alur: paragraph [0036]; a database management system; abstract, paragraphs [0023][0024] [0026]; determining an optimal backup and restore strategy based on acceptable tolerance of downtime impacting the system operation, also application data recovery requirement; Frenkel, paragraph [0025]; backing up virtual machines). However, they do not explicitly teach “"wherein backup jobs affected by a node failure are recovered and rescheduled for re-execution based on a resource utilization pattern in the set of virtual machines". Dhanalakoti suggests "wherein backup jobs affected by a node failure are recovered and rescheduled for re-execution based on a resource utilization pattern in the set of virtual machines" (paragraphs [0009]-[0011][0003]; when backup jobs fail for any of a number of reasons, including non-availability of resources or network failures, a backup server may automatically identify and reschedule failed backup jobs; Dhanalakoti also suggests to minimize the impact on normal operations, backups are usually scheduled to occur during time periods when the system usage is expected to be at its lowest, such as late in the evening or during the early morning 

Per claim 3, Alur further suggests “wherein the resource utilization patterns identify cyclical gaps in the resource utilization to identify and predict the opportunistic window of reduced resource utilization” (paragraphs [0024][0076][0079]-[0081]; revising the existing model to arrive an optimal backup schedule, which optimizes system resources; the optimal backup schedule also meets constraints such as blocked windows of operation and allowable consumption of resources, i.e. the backup is scheduled between the blocked windows of operations (high resource utilization), and when there are enough system resources available (low resource utilization)).

Per claim 4, Alur further suggests “wherein incremental snapshots of the set of virtual machines are scheduled to be taken during the predicted opportunistic window of reduced resource utilization” (paragraphs [0024][0076][0079]-[0081]; revising the existing model to arrive an optimal backup schedule, which optimizes system resources; the optimal backup schedule also meets constraints such as blocked windows of operation and allowable consumption of resources, i.e. the backup is scheduled between the blocked windows of operations (high resource utilization), and when there are enough system resources available (low resource utilization); paragraph [0100]; taking incremental backup). Frenkel further discloses backing up virtual machines (paragraph [0025]).

wherein the resource utilization patterns identify cyclical gaps in the resource utilization to identify and predict a blackout window of high resource utilization” (paragraphs [0024][0076][0079]-[0081]; revising the existing model to arrive an optimal backup schedule, which optimizes system resources; the optimal backup schedule also meets constraints such as blocked windows of operation and allowable consumption of resources, i.e. the backup is scheduled between the blocked/blackout windows of operations (high resource utilization), and when there are enough system resources available (low resource utilization)).

Per claim 6, Alur further suggests “comprising deferring a scheduled backup past a predicted blackout window and meeting a maintenance service schedule” (paragraphs [0024]-[0026][0076][0079]-[0081]; revising the existing model to arrive an optimal backup schedule, which optimizes system resources; the optimal backup schedule also meets constraints such as blocked/blackout windows of operation and allowable consumption of resources, i.e. the backup is scheduled between the blocked/blackout windows of operations; the optimal backup schedule also meets the business objectives, including data recovery requirements; paragraph [0113]; to maintain a quality of service, backups should be scheduled every two days)

Per claim 19, Basak further suggests “causing the trained machine learning model to self-validate its predictions” (paragraphs [0044]-[0048]; analyzing a reliability of the predicted future values).

Claims 13, 15-18, 20 are rejected under similar rationales as claims 1, 3-6 and 19.
Claims 21-26 are rejected under similar rationales as claims 1, 3-6 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193